816 F.2d 680
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond JACKSON, Plaintiff-Appellant,v.U.S. POSTAL SERVICE, Defendant-Appellee.
No. 86-1328.
United States Court of Appeals, Sixth Circuit.
April 7, 1987.

1
Before WELLFORD and NORRIS, Circuit Judges, and COHN, District Judge.*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit, and upon examination of the record and the briefs, we conclude that no oral argument is necessary.


3
This pro se plaintiff filed this Title VII, 42 U.S.C. Secs.   20OOe-16, action against the U. S. Postal Service alleging disparate treatment on account of his race.  The district court held a hearing on defendant's motion for summary judgment and granted defendant's motion from the bench dismissing plaintiff's case.


4
Plaintiff claims that in 1978 he was twice fired from his job at the Royal Oak, Michigan Post Office.  Plaintiff filed complaints with the EEOC and, as a result, he was reinstated.  Plaintiff did not pursue these claims any further.  Thus, because these claims have been resolved, and because the statutory time limitations have run, they were properly dismissed.


5
Plaintiff also claims that women supervisors were allowed to enter the men's restroom.  Plaintiff informally complained to the EEO counselor and a notice was issued indicating that this practice should stop.  Plaintiff was advised that if this resolution was not satisfactory he could file a formal complaint with the EEOC within 15 days.  Plaintiff did not file a formal complaint.  Thus, he did not exhaust his final administrative remedy and, as a consequence, is precluded from bringing this claim in federal court.  Brown v. General Services Administration, 425 U.S. 820, 832 (1976);  Day v. Wayne County Board of Auditors, 749 F.2d 1199, 1204 (6th Cir. 1984).  See also Quillen v. United States Postal Service, 564 F.Supp. 314 (E.D. Mich. 1983).


6
Finally, plaintiff claims that he was given more strenuous physical labor than other employees, he was verbally abused and his life was threatened.  Plaintiff has failed to bring these claims informally to an EEO counselor nor formally to the EEOC.  Thus, he has not exhausted his administrative remedies which is a prerequisite to filing suit in federal court.  Brown v. General Services Administration, 425 U.S. at 832.  Therefore, the district court properly dismissed plaintiff's action and we affirm.  Rule 9(b), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation